Citation Nr: 0500595	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2003, the veteran was afforded a personal hearing 
before a Decision Review Officer (DRO) at the Montgomery RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially notes that the veteran's claims folder 
includes VA medical records, which contain multiple reports 
diagnosing PTSD.

Personnel records show that the veteran did serve in Vietnam.  
The record does not show, however, that he has received 
awards or decorations which establish combat service, nor is 
there any other objective evidence currently in the claims 
file which establishes participation in combat in Vietnam.  
Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997).    

The veteran alleges that he has PTSD as a result of stressors 
he experienced while serving in both Korea and Vietnam and, 
as stated above, VA medical records show a diagnosis of PTSD.  

Specifically, the veteran testified in the December 2003 DRO 
hearing that while serving in Korea a truck turned over and 
landed on a friend's head in June 1961.  He stated further 
that he assisted in lifting the truck off of the friend.  The 
veteran also reported seeing dead bodies of suicide victims 
while serving in the 15th Quartermaster Battalion in Korea, 
but gave no names or dates.  Personnel records show that he 
was attached to the 15th Quartermaster Company, 1st Cavalry 
Division during that time.  The veteran also testified that 
he endured a rocket attack during his first week in Vietnam, 
which resulted in casualties.  In this regard, the veteran 
stated that he assisted in picking up some of the wounded.  
He testified that he was in Long Binh at the time with the 
185th Maintenance Battalion.  Review of the veteran's 
personnel records show that he was in Vietnam from January 2, 
1967 to March 1, 1968.  The veteran also testified that he 
endured a rocket attack at Phuc Loi during the Tet Offensive.  
He stated that he was assigned to the 94th Maintenance 
Battalion at the time of these attacks.  Personnel records, 
though, indicate that he was attached to the 610th 
Maintenance Battalion in 1968.  Finally, he stated that there 
were 27 fatalities resulting from an attack at an airport in 
February 1968, however, the veteran did not specify the 
airport, nor is it clear whether he actually witnessed this 
event.      

The RO did make any attempts to verify the veteran's alleged 
stressors.  Given the information above, which includes the 
units to which he was attached and the approximate months 
certain events occurred, there is sufficient information of 
record to warrant attempting to corroborate his statements.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Tell the veteran to submit copies of 
any evidence he has in his possession 
relevant to this claim.

2.  The RO should submit a request to the 
U.S. Armed Services Center for Unit 
Records Research (CURR) for verification 
of stressors dealing with the veteran's 
service in Korea in June 1961 while 
attached to the 15th Quartermaster 
Company, 1st Cavalry Division, 
specifically, a fatality resulting from a 
truck overturning.  CURR should also be 
requested to verify stressors related to 
his service in Vietnam.  Specifically, 
the veteran stated that he endured rocket 
attacks in January 1967 in Long Binh 
while attached to the 185th Maintenance 
Battalion and at Phuc Loi during the Tet 
Offensive.  Thus, a search should be 
conducted to verify stressors associated 
with the Tet Offensive for January 1968 
and February 1968.  He stated that he was 
assigned to the 94th Maintenance 
Battalion at the time of these attacks, 
but personnel records indicate that he 
was attached to the 610th Maintenance 
Battalion.  A copy of the veteran's 
personnel records should be forwarded 
with the request.
  
3.  Obtain the veteran's records for 
psychiatric treatment at the VA facility 
in Tuscaloosa from April 2004 to the 
present.

4.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more stressors have been 
verified, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folders and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  
  
5.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

                  
_________________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


